                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEON SMITH,                                              CIVIL ACTION
                       Plaintiff,

               v.

 HARRISON HOUSE,                                          NO. 19-1012
               Defendants.

                                         ORDER

       AND NOW, this 13th day of January, 2020, upon consideration of Defendant Harrison

House’s Motion to Dismiss and briefing in support (ECF Nos. 28, 29) and Plaintiff’s Response

in Opposition (ECF No. 30), it is hereby ORDERED that Defendant’s Motion to Dismiss is

decided as follows:

   1. Defendant’s Motion to Dismiss Count I (Title VII Retaliation) is GRANTED. Count I is
      DISMISSED WITHOUT PREJUDICE;

   2. Defendant’s Motion to Dismiss Count II (Pennsylvania Human Relations Act
      Discrimination) is GRANTED as it pertains to disability discrimination. Count II’s
      disability claim is DISMISSED WITHOUT PREJUDICE;

   3. Defendant’s Motion to Dismiss Count III (Pennsylvania Human Relations Act
      Retaliation) is GRANTED. Count III is DISMISSED WITHOUT PREJUDICE;

   4. Defendant’s Motion to Dismiss Count V (Americans with Disabilities Act Retaliation) is
      GRANTED. Count V is DISMISSED WITHOUT PREJUDICE.


                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
